DETAILED ACTION
	This is in response to the Applicant's arguments and amendments filed on 25 February 2022 in which claims 1-16, 23, 26-33 are currently pending and claims 17-22, 24-25 have been cancelled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The references listed in the Information Disclosure Statement, filed on 25 February 2022, have been considered by the examiner (see attached PTO-1449 form or PTO/SB/08A and 08B forms).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-6, 8-9, 12, 15-16, 26-27, 29-30, 33 are rejected under 35 U.S.C. 103 as being unpatentable over Murali et al. (PG Pub US 2019/0190765 A1) in view of Barthel et al. (PG Pub US 2009/0122735 A1).
Regarding claims 1, 15, 26, Murali discloses an apparatus of a wireless communication device, a method and a non-transitory computer-readable medium comprising instructions that are, when executed by processing circuitry to (fig. 2):
control circuitry to cause receiver circuitry of the wireless communication device to switch between an on-mode and an off-mode (“An example T1/T2 duty cycling when the receiver is listening for advertising frames is T1=2 us and T2=N us OFF” [0014]); 
synchronizing circuitry to: perform a correlation on signals of a packet received by the receiver circuitry when in the on -mode to detect a pattern in the received signals (“the low power receiver performing a series of variable length preamble detection cycles, each cycle of length Tcyc having a duration equal to or less than a shortest expected packet preamble to be detected, each Tcyc having an operative interval T1 for sampling a received energy level and comparing a previous value to a current value for an energy increase larger than a threshold” [0004], “if an energy detect event occurs, a Bluetooth preamble detection process 406 occurs, examining the preamble for the 0xAA pattern” [0019]); and
 cause the control circuitry to hold the receiver circuitry in the on -mode based on detection of the pattern in the received signals (“the receiver to be powered on at periodic intervals to check for a preamble 106, and if a preamble is present, remaining powered on to recover the remainder of the packet fields 104” [0011]); and 
demodulation circuitry to process additional signals of the packet received by the receiver circuitry when held in the on-mode (“if an energy detect event occurs, a Bluetooth preamble detection process 406 occurs, examining the preamble for the 0xAA pattern, and continuing on to packet demodulation 418 if found” [0019], “the receiver to be powered on at periodic intervals to check for a preamble 106, and if a preamble is present, remaining powered on to recover the remainder of the packet fields 104” [0011]).
However, Murali does not explicitly disclose a bit pattern.
Nevertheless, Barthel discloses “if it detects the presence of a preamble (known bit pattern) on the channel, it remains active (period 117) to receive the data frame 113 that follows the preamble 115” [0008].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to detect a bit pattern because “The preamble 115 is a long frame that contains repeating known bit patterns. This enables an active node to recognize a pattern and therefore to tell that it is a preamble” [0008].
Regarding claims 2, 16, 27, Murali, Barthel discloses everything claimed as applied above. In addition, Murali discloses turn off a low noise amplifier (LNA) of the wireless communication device when the receiver circuitry is in an off –mode (“a T2 interval 305 where the receiver is powered off and no power is consumed” [0013], “the RF receiver and ADCs are turned off during the T2 period” [0017], fig. 2). 
Regarding claims 5, 29, Murali, Barthel discloses everything claimed as applied above. In addition, Murali discloses terminate the correlation based on detection of no recognized bit pattern in the received signals (“if an energy detect event occurs, a Bluetooth preamble detection process 406 occurs, examining the preamble for the 0xAA pattern, and continuing on to packet demodulation 418 if found, otherwise returning to the process step 402 at the end of T2. If no energy increase is detected in step 406, the receiver is powered off 408 for the T2 duration 410, and the cycle repeats at step 402” [0019]). 
Regarding claims 6, 30, Murali, Barthel discloses everything claimed as applied above. In addition, Murali discloses switch between the on -mode and the off -mode in a static timing pattern (“The preamble detection is performed by cyclically sampling the baseband 302 signal with A/D converters 242 and 246 at a low rate during an operative T1 sample interval 304 followed by a T2 interval 305 where the receiver is powered off and no power is consumed. The T1 304 sample interval and T2 305 power down interval cyclically occur in a duration Tcyc 303, where Tcyc is equal to, or shorter than, the Bluetooth packet preamble” [0013], fig. 3). 
Regarding claim 8, Murali, Barthel discloses everything claimed as applied above. In addition, Murali discloses detect at least one of preamble data and access address data of a Bluetooth Low Energy (BLE) advertising packet (“It is desired for the receiver to be powered on at periodic intervals to check for a preamble 106, and if a preamble is present, remaining powered on to recover the remainder of the packet fields 104” [0015]). 
Regarding claim 9, Murali, Barthel discloses everything claimed as applied above. In addition, Murali discloses detect at least one of at least one of access code data and packet header data of a Bluetooth Basic Rate (BR) packet (“It is desired for the receiver to be powered on at periodic intervals to check for a preamble 106, and if a preamble is present, remaining powered on to recover the remainder of the packet fields 104” [0015]).
Regarding claim 12, Murali, Barthel discloses everything claimed as applied above. In addition, Murali discloses the receiver circuitry comprises RF analog circuitry and digital front-end circuitry, and the control circuitry is synchronously switch the RF analog circuitry and the digital front-end circuitry between an on -mode and an off –mode (“A receiver for Bluetooth Low Energy (BILE) packets has an analog front end (AFE) for amplification and conversion of received wireless signals to baseband, analog to digital converters to digitize the baseband signal, and an energy detector coupled to the analog to digital converter for detecting an energy rise in the baseband signal. . The wireless receiver is powered on for a nominal interval T1 during which energy sampling occurs on the analog to digital outputs and then the receiver is powered down during a second interval T2” [0006]).
Regarding claim 33, Murali, Barthel discloses everything claimed as applied above. In addition, Murali discloses the packet is one of a Bluetooth Low Energy (BLE) advertising packet and a Bluetooth Basic Rate (BR) packet (“BLE wireless packets” [0004], “Bluetooth LE advertising frames” [0015]).

Claims 10, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Murali, Barthel in view of Tsai et al. (PG Pub US 2013/0273852 A1)
Regarding claims 10, 23, Murali, Barthel discloses everything claimed as applied above. In addition, Murali discloses the receiver circuitry comprises an analog filter circuit comprising input terminals and one or more circuit elements (“the receiver providing samples of a baseband signal using an analog to digital converter” [0004], “RF receiver 200, having an antenna 202, RF front end 204 with low noise amplifier 206, quadrature mixers 220 and 228, local oscillators 230 and 224 for conversation of received RF to baseband, low pass (or optionally band pass) filters 208 and 210, variable gain amplifiers 212 and 214 for performing gain control, filters 216 and 218, and analog to digital converters 242 and 246” [0012]).
However, Murali, Barthel does not explicitly disclose connect the circuit elements of the analog filter circuit to a supply voltage when the receiver circuitry is in the off -mode; and short input terminals of the analog filter circuit for a duration of time upon switching the receiver circuitry to the on -mode.
Nevertheless, Tsai discloses “components inside the Bluetooth device in a power-on state according to the first embodiment of the present invention. When the rotating member 20 is rotating from the lateral side to the back side of the body 10, the first electrode 23 is contact with the second electrode 13 on the circuit board 12; the circuit becomes a short-circuit state, and the Bluetooth device 100 is in a power-on state such that the user may perform the functions of the Bluetooth device 100” [0031].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to connect the circuit elements of the analog filter circuit to a supply voltage when the receiver circuitry is in the off -mode; and short input terminals of the analog filter circuit for a duration of time upon switching the receiver circuitry to the on –mode because of design choice implemented in the circuitry.
Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Murali, Barthel in view of Khan et al. (PG Pub US 2018/0199190 A1).
Regarding claim 13, Murali, Barthel discloses everything claimed as applied above. In addition, Murali discloses error detection circuitry to: detect an error in the additional signals of the packet (“a CRC for error checking and packet data validation” [0011]).
However, Murali, Barthel does not explicitly disclose discard the packet based on detection of the error in the additional signals.
Nevertheless, Khan discloses “If the received and the computed CRC values do not match, the advertising packet may thus be discarded” [0186].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to discard the packet based on detection of the error in the additional signals because “This may have the effect that errors in the advertising data resulting from the transmission may be detected. Such errors may prevent a successful decryption of encrypted data even if the correct encryption key is used” [0186].
Regarding claim 14, Murali, Barthel, Khan discloses everything claimed as applied above. However, Murali, Barthel does not explicitly disclose detect an error in the additional signals of the packet by: computing a cyclical redundancy check (CRC) value based on the additional signals of the packet; and comparing the computed CRC value with a CRC value in the additional signals of the packet to detect an error.
Nevertheless, Khan discloses “The un-encrypted data further comprises a CRC value for the entire advertising data. If this CRC value has been computed by BLE beacon 300, the used CRC polynomial may be version independent. Mobile device 320 may check at first this CRC value by computing a CRC value over the entire advertising data using the same CRC polynomial and comparing it with the received CRC value. (action 605). If the received and the computed CRC values do not match, the advertising packet may thus be discarded” [0186].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to detect an error in the additional signals of the packet by: computing a cyclical redundancy check (CRC) value based on the additional signals of the packet; and comparing the computed CRC value with a CRC value in the additional signals of the packet to detect an error because “This may have the effect that errors in the advertising data resulting from the transmission may be detected. Such errors may prevent a successful decryption of encrypted data even if the correct encryption key is used” [0186].
Allowable Subject Matter
Claims 3, 4, 7, 11, 28, 31, 32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Previous minor informality objection to claims 11, 12 are withdrawn in view of Applicant’s amendment.
Applicant’s arguments, see pages 11-14, filed 25 February 2022, with respect to claims 3, 4, 7, 11, 28, 31, 32 have been fully considered and are persuasive.  The rejection of claims 3, 4, 7, 11, 28, 31, 32 has been withdrawn. 
Applicant’s arguments with respect to claim(s) 1, 15, 26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T DUONG whose telephone number is (571)270-1664. The examiner can normally be reached Monday - Friday 8 AM - 6 PM EST with every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571)272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE T DUONG/Primary Examiner, Art Unit 2462                                                                                                                                                                                                        05/10/2022